CAULFIELD, J.
(after stating the facts). — The motion in arrest of judgment should have been sustained because the record failed to. show an arraignment or plea of the defendant either before the justice or in the circuit court. [State v. West, 84 Mo. 440.] It is true that after verdict, and while the motion was pending, this defect was attempted to be cured by the filing of a so-called amended transcript, but we are of the opinion that that filing came too late. The arraignment and plea of the accused are matters of substance and not of mere form. They must have occurred either before the justice or in the circuit court, and the record must affirmatively show the fact. [State v. Geiger, 45 Mo. App. 111.] If there was no arraignment or plea before the justice, then these must be the first steps in the progress of the- trial in the circuit court. “They must precede the swearing of the jury and the hearing of the evidence for till they occur there is no issue to try.” (The italics are our own.) [State v. Montgomery, 63 Mo. 296; State v. Saunders, 53 Mo. 234; State v. Mikel, 125 Mo. App. 287, 102 S. W. 19; State v. Sharpe, 119 Mo. App. 386, 95 S. W. 298.] A trial had without arraignment or plea is so much without effect that the defect may be noticed for the first time in the appellate court. [State v. Mikel, supra.] And so jealously is this matter of arraignment before trial guarded that though the statute provided that if a person arraigned deny the charge in any form, or require a trial, or refuse to plead or answer, and in all cases when he does not confess the indictment to be true, a plea of not guilty may be entered and the trial proceed, still it was held that a plea of not guilty could not be entered, nunc pro tunc, after verdict. [State v. Saunders, 53 Mo. 234, 236.] In that case the Su*382preme Court said: “In the present case the prisoner was tried throughout without any issue being framed on which a trial could be had. It is evident there was no issue either in form or substance. It was undoubtedly a mere inadvertence on the part of the prosecuting officer, but it is fatal to the proceedings. And as there was no issue made or entered- of record, it was not permissible to supply one after verdict. Such a proceeding would be exceedingly dangerous, and we are not willing to sanction it.”. Now, in the case at bar, when this ease'was called for trial the justice’s transcript did not disclose that the defendant had been arraigned before the justice. It is clear that as long* as that transcript remained unamended the defendant had a right to rely upon it and to govern his conduct and participation in the case accordingly. According to the showing made by the transcript it was absolutely necessary that the defendant be arraigned and a plea entered for him in the circuit court before the jury was sworn or a legal trial could be had. The jury was sworn and the trial proceeded without any arraignment or plea. As the record stood, according* to the decisions, no conviction could stand, and defendant was not bound to offer any testimony or make objection to any offered by the state. The proceeding appeared to be merely void. Now it is clear that if the state after verdict be permitted to have the justice’s transcript changed to show an arraignment or plea before the justice the situation would be vitally altered. For the first time, after verdict, the record would be made to disclose that an issue had been made up and the defendant forced to his defense where before it appeared that there was no issue and no necessity of defending. Such a proceeding is exceedingly dangerous and we are of the opinion that it should not be permitted. In this view it is not necessary to determine the doubtful question whether the amended transcript could have been considered even if filed in *383time and by leave, not having been brought np to the circuit court either by rule upon the justice or by certiorari. [Smith v. Chapman, 71 Mo. 217; Horton v. St. Louis, I. M. & S. Ry. Co., 21 Mo. App. 147; Thomas v. Moore, 46 Mo. App. 22; Ford v. Gray, 131 Mo. App. 240, 110 S. W. 692; Stephenson v. Adding Machine Co., 150 Mo. App. 555, 131 S. W. 162.] Hpon a retrial the defendant may be arraigned and a plea entered for him in the circuit court and the record made to show the fact and this will render what occurred in the justice court in that respect immaterial. [State v. Geiger, supra.]
The judgment is reversed and the cause remanded.
Reynolds, P. J., and Nortoni, J., concur, the latter in the result by separate opinion.